Exhibit 10.1
AMENDMENT TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          This AMENDMENT (this “Amendment”) is made and entered into as of
November 29, 2011, by and between CVR Energy, Inc., a Delaware corporation (the
“Company”) and Edward Morgan (the “Executive”).
          WHEREAS, the Company and the Executive are parties to a Second Amended
and Restated Employment Agreement dated as of January 1, 2011 (the “Employment
Agreement”);
          WHEREAS, Section 8.1 of the Employment Agreement permits the
Employment Agreement to be amended by written agreement of the parties thereto;
          WHEREAS, the parties hereto desire to amend the Employment Agreement
as provided herein; and
          WHEREAS, capitalized terms used and not defined herein shall have the
meaning ascribed to them in the Agreement.
          NOW, THEREFORE, in consideration of the foregoing, it is mutually
agreed that the Employment Agreement is amended as of the date set forth above,
in the following particulars:

  1.   Section 1.1 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:         “Term. The Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, for a period commencing on January 1,
2011 (the “Commencement Date”) and ending on the earlier of (i) December 31,
2012 and (ii) the termination or resignation of the Executive’s employment in
accordance with Section 3 hereof (the “Term”). Upon written agreement between
the Company and the Executive made no later than December 1, 2012, the Term
shall be extended on such terms and conditions as the Company and the Executive
mutually agree.”     2.   Section 1.2 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:         “During the
Term, the Executive shall serve as Chief Financial Officer and Treasurer of the
Company (“CFO”) until the date (the “Transition Date”) that is 120 days (or such
earlier date as the Company in its discretion may determine) after the date that
the Company has named a successor to the Executive as Chief Financial Officer
and Treasurer (the “Successor CFO”), at which time the Executive shall serve as
Executive Vice President of Investor Relations of the Company (“EVP of IR”). The
Executive shall also serve in such other or additional positions as an officer
or director of the Company, and of such direct or indirect affiliates of the
Company (“Affiliates”), as the Executive and the board of directors of the
Company (the “Board”) or its designee shall mutually

 



--------------------------------------------------------------------------------



 



      agree from time to time. In such positions, the Executive shall perform
such duties, functions and responsibilities during the Term commensurate with
the Executive’s positions as reasonably directed by the Chief Executive Officer
of the Company or the Board or, during the period in which he serves as the EVP
of IR, the Successor CFO.”     3.   Section 2.1 of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:         “As
compensation for the performance of the Executive’s services hereunder, during
the Term, the Company shall pay to the Executive a salary at an annual rate of
(i) during the period that the Executive is serving as CFO, $335,000 and
(ii) during the period that the Executive is serving as EVP of IR, $275,000,
which shall be prorated for any partial year at the end of the Term and shall
accrue and be payable in accordance with the Company’s standard payroll
policies, as such salary may be adjusted upward by the Compensation Committee of
the Board in its discretion (as adjusted, the “Base Salary”).”     4.  
Section 2.2 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:         “Annual Bonus. For each completed fiscal
year occurring during the Term, the Executive shall be eligible to receive an
annual cash bonus (the “Annual Bonus”). For fiscal year 2011, the target Annual
Bonus shall be 120% of the Executive’s Base Salary as in effect at the beginning
of fiscal year 2011. For fiscal year 2012, the target Annual Bonus shall be
equal to (i) 120% of the Executive’s Base Salary of $335,000, prorated for the
portion of the year that the Executive served as CFO and (ii) 40% of the
Executive’s Base Salary of $275,000, prorated for the portion of the year that
the Executive served as EVP of IR, in each case such proration based on the
number of days that the Executive served in each position. The actual Annual
Bonus paid for any fiscal year shall be paid pursuant to the Company’s
Performance Incentive Plan.”     5.   Section 3.2(a) of the Employment Agreement
is hereby deleted in its entirety and replaced with the following:        
“(a)(1) Termination by the Company Other than For Cause or Disability;
Resignation by the Executive for Good Reason. If during the Term (except during
the Window Period (as defined in Section 3.2(a)(2) below)) (i) the Executive’s
employment is terminated by the Company other than for Cause or Disability or
(ii) the Executive resigns for Good Reason, then in addition to the Accrued
Amounts the Executive shall be entitled to the following payments and benefits:
(x) the continuation of Executive’s Base Salary at the rate in effect
immediately prior to the date of termination or resignation (or, in the case of
a resignation for Good Reason, at the rate in effect immediately prior to the
occurrence of the event constituting Good Reason, if greater) for a period of
twelve (12) months (or, if earlier, until and including the month in which the
Executive attains age 70) (the “Severance Period”) and (y) a Pro-Rata Bonus and
(z) to the extent permitted pursuant to the applicable plans, the continuation
on the same terms as an active employee (including, where applicable, coverage
for the Executive and the Executive’s dependents)

2



--------------------------------------------------------------------------------



 



      of medical, dental, vision and life insurance benefits (“Welfare
Benefits”) the Executive would otherwise be eligible to receive as an active
employee of the Company for twelve (12) months or, if earlier, until such time
as the Executive becomes eligible for Welfare Benefits from a subsequent
employer (the “Welfare Benefit Continuation Period”) (such payments,
collectively, the “Severance Payments”). If the Executive is not permitted to
continue participation in the Company’s Welfare Benefit plans pursuant to the
terms of such plans or pursuant to a determination by the Company’s insurance
providers or such continued participation in the plan would result in the
imposition of an excise tax to the Company pursuant to Section 4980D of the
Code, the Company shall use reasonable efforts to obtain individual insurance
policies providing the Welfare Benefits to the Executive during the Welfare
Benefit Continuation Period and, if applicable, the Additional Welfare Benefit
Continuation Period (as defined below), but shall only be required to pay for
such policies an amount equal to the amount the Company would have paid had the
Executive continued participation in the Company’s Welfare Benefits plans;
provided, that, if such coverage cannot be obtained, the Company shall pay to
the Executive monthly during the Welfare Benefit Continuation Period and, if
applicable, the Additional Welfare Benefit Continuation Period, an amount equal
to the amount the Company would have paid had the Executive continued
participation in the Company’s Welfare Benefits plans. The Company’s obligations
to make the Severance Payments shall be conditioned upon: (i) the Executive’s
continued compliance with Executive’s obligations under Section 4 of this
Employment Agreement and (ii) the Executive’s execution, delivery and
non-revocation of a valid and enforceable release of claims arising in
connection with the Executive’s employment and termination or resignation of
employment with the Company (the “Release”) in a form reasonably acceptable to
the Company and the Executive that becomes effective not later than forty-five
(45) days after the date of such termination or resignation of employment. In
the event that the Executive breaches any of the covenants set forth in
Section 4 of this Employment Agreement, the Executive will immediately return to
the Company any portion of the Severance Payments that have been paid to the
Executive pursuant to this Section 3.2(a)(1). Subject to the foregoing and
Section 3.2(e), the Severance Payments will commence to be paid to the Executive
on the forty-fifth (45th) day following the Executive’s termination of
employment, except that the Pro-Rata Bonus shall be paid at the time when annual
bonuses are paid generally to the Company’s senior executives for the year in
which the Executive’s termination of employment occurs.”     (2)   “Window
Period Severance. If, during the period commencing on the Transition Date and
ending on December 31, 2012 (the “Window Period”), (i) the Executive resigns for
any reason or (ii) the Executive’s employment is terminated by the Company other
than for Cause or Disability, in addition to the Accrued Amounts and in lieu of
any payments and benefits to which the Executive may have otherwise become
entitled pursuant to Section 3.2(a)(1) of this Agreement, the Executive shall be
entitled to (A) the accelerated vesting of any unvested shares of restricted
common stock of the Company held by the Executive at such time, including, but
not limited to any restricted stock awards made in December 2011 (the
“Accelerated Vesting”), (B) a Pro-Rata Bonus and (C) solely if such termination
is pursuant to clause (ii) of this Section 3.2(a)(2), the continuation of
Executive’s Base Salary at the rate in effect immediately prior to the date of
termination

3



--------------------------------------------------------------------------------



 



      until December 31, 2012 (the “Base Salary Continuation”). If, during the
Window Period, (I) the Executive’s employment is terminated by the Company other
than for Cause or Disability, or the Executive resigns for Good Reason, in
either case within the one (1) year period following a Change in Control, or
(II) the Executive’s termination or resignation is a Change in Control Related
Termination, then, in addition to the payments described above, the Executive
shall be entitled to a payment in an amount equal to $9,167 for each month
during the twelve (12) month period following such termination (pro-rated for
any partial months) (the “Target Bonus Continuation”). The Executive’s
entitlement to each of the payments and benefits set forth in this
Section 3.2(a)(2) shall be conditioned upon: (x) the Executive’s continued
compliance with Executive’s obligations under Section 4 of this Employment
Agreement and (y) the Executive’s execution, delivery and non-revocation of a
valid and enforceable Release in a form reasonably acceptable to the Company and
the Executive that becomes effective not later than forty-five (45) days after
the date of such termination or resignation of employment. Subject to
Section 3.2(e) hereof, (i) if applicable, the Base Salary Continuation and the
Target Bonus Continuation shall commence to be paid to the Executive on the
forty-fifth (45th) day following the Executive’s termination of employment,
provided, that, the first such payment shall include payment in respect of all
periods subsequent to the Executive’s termination until the payroll period in
respect of which such payment is being made; (ii) the Accelerated Vesting shall
occur on the date that the Release has become effective and irrevocable and
(iii) the Pro-Rata Bonus shall be paid at the time when annual bonuses are paid
generally to the Company’s senior executives for the year 2012. The parties
agree that income and employment taxes will be due and owing with respect to
restricted common stock of the Company held by the Executive as of the earlier
of the date that the restricted stock vests pursuant to this Section 3.2(a)(2)
or the date that the restricted stock vests pursuant to the terms of the
applicable restricted stock agreement. The parties further agree that unless the
Executive shall satisfy income and employment tax withholding obligations by a
payment to the Company in cash, the Company shall withhold delivery of a number
of shares of restricted stock with a fair market value as of the vesting date
equal to the income and employment taxes owing in satisfaction of the
Executive’s income and employment tax obligations thereon.”     6.  
Section 3.2(b) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:         “[Reserved].”     7.   The reference to
Section 3.2(b) in Section 3.2(c) of the Employment Agreement is hereby replaced
with a reference to Section 3.2(c).     8.   The clause in the proviso to
Section 3.2(d)(2) of the Employment Agreement that reads “the payments and
benefits set forth in Section 3.2(a) and, to the extent either or both are
applicable, Section 3.2(b) and Section 3.2(c)” shall be replaced with “the
payments and benefits set forth in Section 3.2(a) and, to the extent applicable,
Section 3.2(c)”.

4



--------------------------------------------------------------------------------



 



  9.   Solely for purposes of Section 4.2 of the Employment Agreement, the
“Restriction Period” shall be revised to mean the period “during the Term and
for a period of thirty (30) days thereafter.” The length of the Restriction
Period for purposes of any other Section or subsection of the Employment
Agreement shall not be changed.     10.   The Employment Agreement is amended by
adding a new Section 4.8 to provide as follows, and renumbering the remaining
subsections of Section 4 accordingly:         Non-Disparagement. From and after
the date hereof, the Executive shall not make or publish any untruthful,
derogatory or disparaging statements (whether written or oral) regarding the
Company or any of its Affiliates, employees officers or directors, or otherwise
malign the business or reputation of any of them.     11.   The reference to
Section 3.2(b) in Section 8.13 of the Employment Agreement is hereby replaced
with a reference to Section 3.2(c).     12.   The Executive acknowledges and
agrees that Good Reason shall not exist at any time by reason of the Executive’s
ceasing to serve as CFO, the reduction of the Executive’s Base Salary from
$335,000 to $275,000, the reduction of the Executive’s target Annual Bonus from
120% of Base Salary to 40% of Base Salary or any of the other changes to the
Employment Agreement set forth in this Amendment.     13.   Effective as of the
last payroll date of the year 2011, the Company shall grant the Executive a
number of shares of restricted common stock of the Company with a fair market
value on the grant date equal to $165,000, subject to the terms of a restricted
stock agreement between the Executive and the Company.     14.   With the
exception of the modifications set forth in this Amendment, all other provisions
of the Employment Agreement shall remain unchanged, and shall continue in full
force and effect.

[signature page follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth below.

            CVR ENERGY, INC.
      By:   /s/ John J. Lipinski         Name:   John J. Lipinski      Title:  
CEO and President         Date:   November 29, 2011     

            EXECUTIVE:
      /s/ Edward Morgan       Name:   Edward Morgan    Date:   November 29,
2011      

[Signature Page for Amendment to Edward Morgan Second Amended and Restated
Employment Agreement]

 